Citation Nr: 0700333	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, status post right wrist fracture, prior to 
November 10, 2005, and to a rating in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for traumatic arthritis, right wrist, status post 
right wrist fracture, with an evaluation of 10 percent 
effective June 21, 2002.

In May 2004 the veteran testified at an RO hearing held in 
Jackson, Mississippi.  In October 2004 the veteran was 
granted service connection for status post carpal tunnel 
release, right wrist, with an evaluation of 30 percent 
effective September 14, 2004.

In April 2005 the Board remanded the case for further 
development, including the acquisition of a compensation and 
pension (C&P) examination.  The report of that examination 
has been made a part of the record.

In a rating decision dated in May 2006 the RO increased the 
rating for traumatic arthritis, status post right wrist 
fracture, from 10 percent to 20 percent effective November 
10, 2005.


FINDINGS OF FACT

1.  VA examination for disability evaluation purposes in 
September 2002 revealed that arthritis of the veteran's right 
wrist (major) was principally manifested by pain, swelling, 
and severe limitation of motion, including 10 degrees 
pronation and 30 degrees supination.

2.  Examination in November 2005 revealed that the veteran 
was no longer able to pronate or supinate his right forearm, 
with the veteran's right hand being fixed near the middle of 
the arc in moderate pronation.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 30 percent 
rating for traumatic arthritis, status post right wrist 
fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5213 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, that weakness 
is as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting 
and standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The schedule provides that arthritis due to trauma and 
substantiated by x-ray findings shall be evaluated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note, however, 
that the 20 percent and 10 percent ratings based on x-ray 
findings, will not be combined with ratings based on 
limitation of motion.  It is also noted that the 20 percent 
and 10 percent ratings based on x-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the extent that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  

Other applicable codes include Diagnostic Codes 5213, 5214, 
and 5215.  The evidence shows that the veteran is right-
handed, and thus the ratings for the dominant arm apply.  

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less warrant a 10 percent 
rating.  Limitation of pronation of the forearm of the major 
upper extremity warrants a 20 percent evaluation if motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation.  A 30 percent evaluation requires 
that motion be lost beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.

Diagnostic Code 5213 also provides for a 20 percent rating 
for bone fusion with loss of supination and pronation of the 
forearm of the major upper extremity if the hand is fixed 
near the middle of the arc or in moderate pronation; a 30 
percent rating requires that the had be fixed in full 
pronation.  A 40 percent rating requires that the hand be 
fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

VA's Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section A, provides guidance for 
considering impairment of supination and pronation, including 
the following:  full pronation is the position of the hand 
flat on a table and full supination is the position of the 
hand palm up.  When examining limitation of pronation, the 
arc is from full supination to full pronation, and middle of 
the arc is the position of the hand, palm vertical to the 
table.  This guidance states that the lowest 20 percent 
evaluation is to be assigned when pronation cannot be 
accomplished through more than the first three-quarters of 
the arc from full supination.

Under Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  A 40 percent rating is assigned for 
ankylosis of the major wrist when there is ankylosis in any 
other position except favorable.  A 30 percent rating is 
assigned for ankylosis of the major wrist that is favorable 
in 20 degrees to 30 degrees dorsiflexion.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Diagnostic Code 5215 provides for a 10 percent rating for 
limitation of motion of the wrist where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I (2006).  The diagnostic codes pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis.  VA examination for disability evaluation purposes 
in September 2002 revealed that arthritis of the veteran's 
right wrist (major) was principally manifested by pain, 
swelling, and severe limitation of motion, including 10 
degrees pronation and 30 degrees supination.

In September 2004 the veteran underwent another VA 
examination for evaluation of his right wrist fracture.  
Physical examination revealed severe swelling and limitations 
in range of motion due to pain causing weakness of the right 
hand as well as limitations in endurance.  Findings included 
flexion of 15 degrees actively and 20 degrees passively, and 
extension of 5 degrees and 10 degrees passively, with pain 
level of 10 at 10 degrees of extension.  Ulnar deviation was 
10 degrees actively and 20 degrees passively, but at 20 
degrees he was in moderate to severe discomfort.  Radial 
deviation was 5 degrees actively and 10 degrees passively 
with pain at a level 10 at 10 degrees.  Abduction of the 
fingers was markedly limited and strength was limited to fair 
range; however, adduction of the fingers was normal.  
Repetitive grip strength testing could not be done without 
any pain.  The examiner added that during acute exacerbations 
it was "less than functional range of motion," and noted 
that the veteran mostly uses his left hand, "especially if 
he has to hold any objects or do anything with fine motor 
activities for any length of time."  The examiner did not, 
however, advise as to the amount of limitation attributable 
to the veteran's traumatic arthritic as opposed to that 
related to his carpal tunnel disease.

Pursuant to the Board's April 2005 remand the veteran 
underwent another VA examination for evaluation of his right 
wrist fracture.  Findings from a November 2005 examination 
were of marked swelling and loss of motion.  The veteran had 
0 degrees of dorsiflexion with pain at any attempts, and 0 to 
50 degrees of palmar flexion, with pain.  The examiner also 
reported 0-8 degrees of radial deviation, also painful, with 
passive deviation to 10 degrees with pain.  Ulnar deviation 
was reported as 0-5 degrees and painful.  According to the 
examiner, the veteran was unable to pronate or supinate.  

X-rays taken pursuant to that examination showed an old 
malunion of a fractured schaphoid with malposition of the 
fragments, with arthritic changes denoted in the radial 
carpal joint as well as cystic changes in other carpal bones.  
Diagnosis was severe traumatic arthritis, right wrist.  

In an addendum opinion dated in February 2006 the examiner 
reported that the veteran's hand was "fixed near the middle 
of the arc of moderate pronation," and reiterated that the 
veteran was "unable to pronate or supernate [sic]."  He 
then averred that the veteran's inability to pronate or 
supernate [sic] "is not related to his carpal tunnel 
syndrome, but it is certainly related to his degenerative 
joint disease which is related to his service-connected 
injury."  

As stated before, Diagnostic Code 5215 provides for a maximum 
10 percent evaluation where palmar flexion is limited in line 
with the forearm or where there is dorsiflexion of less than 
15 degrees.  38 C.F.R. § 4.71a, DC 5215.  Since the veteran 
is already in receipt of a rating in excess of 10 percent, DC 
5215 cannot serve as a basis for an increased rating in this 
case.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  In addition, 
while the evidence reveals severe restriction in the right 
wrist range of motion, there is no medical evidence of 
ankylosis.  Accordingly, an increased evaluation under 
Diagnostic Code 5214 is also not warranted. 38 C.F.R. 
§ 4.71a, DC 5214.  

Under the provisions of Diagnostic Code 5213, a 20 percent 
rating is appropriate for hand fixed near the middle of the 
arc of moderate pronation, and a 30 percent rating is 
warranted for bone fusion with the hand fixed in full 
pronation in the major extremity.  A 30 percent evaluation is 
also warranted when limitation of pronation of the forearm of 
the major upper extremity is lost beyond the middle of the 
arc, and a 40 percent rating is available for bone fusion 
with the hand fixed in supination or hyperpronation.  38 
C.F.R. § 4.71a, Diagnostic Code 5213.

The November 10, 2005, examination confirms that the 
veteran's major hand is fixed near the middle of the arc of 
moderate pronation, which supports a rating of 20 percent 
under Diagnostic Code 5213.  However, VA examination in 
September 2002 had revealed that the veteran had only 10 
degrees pronation and examination in November 2005 revealed 
that the veteran was no longer able to pronate or supinate 
his right forearm.  The finding that the veteran's hand is 
fixed near the middle of the arc or in moderate pronation 
precludes a 40 percent rating under Diagnostic Code 5213 as 
this shows that the hand is not fixed in supination or 
hyperpronation.  However, pursuant to Diagnostic Code 5213, 
limitation of pronation of the forearm of the major upper 
extremity warrants a 30 percent evaluation if motion is lost 
beyond the middle of the arc.  As noted above, when 
considering impairment of supination and pronation, full 
pronation is the position of the hand flat on a table and 
full supination is the position of the hand palm up.  When 
examining limitation of pronation, the arc is from full 
supination to full pronation, and middle of the arc is the 
position of the hand, palm vertical to the table.  Granting 
the veteran the benefit of the doubt, the Board interprets 
the above findings to reflect that motion of the right wrist 
has been lost beyond the middle of the arc throughout the 
appeal period.  Thus, a 30 percent rating is warranted for 
the entire time of the veteran's appeal under Diagnostic Code 
5213.

The Board has also considered an increased rating for 
functional impairment due to pain; however, the ratings 
include impairment due to pain.  Accordingly, a higher rating 
based on functional loss due to pain pursuant to 38 C.F.R. §§ 
4.40 and 4.45 is not warranted.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's traumatic arthritis, status post 
right wrist fracture that would take the veteran's case so 
outside the norm as to warrant an extraschedular rating.  Nor 
does the case present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in February 2003 and May 
2005 satisfied the duty to notify provisions.  VA treatment 
records have also been obtained and made a part of the file.  
In addition, the veteran has undergone multiple VA 
examinations, the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  


ORDER

A rating of 30 percent for traumatic arthritis, status post 
right wrist fracture is granted for the entire appeal period, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


